DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al (US 2020/0019747).

	As to claim 1, MacDonald teaches an electronic device, comprising:
 a first substrate (a light-shielding layer 120, fig. 14) comprising a biometric sensing region (a light-shielding layer 120 corresponding to a fingerprint recognition area 111, fig. 14) and a non-sensing region (a light-shielding layer 120 corresponding to the peripheral area 112, fig. 14);
a biometric sensing module disposed corresponding to the biometric sensing region (an optical fingerprint module 202, fig. 14);
 a display layer (a display layer 110, fig. 14) disposed on the first substrate (a light-shielding layer 120, fig. 14)  and comprising a plurality of conductive lines ( [0032]  the first driving component 113 is a first thin-film transistor and the second driving component 114 is a second thin-film transistor), wherein the display layer comprises a first display region corresponding to the non-sensing region (peripheral area 112, fig. 14) and a second display region corresponding to the biometric sensing region (a fingerprint recognition area 111, fig. 14), and the plurality of conductive lines in the first display region is different from the plurality of conductive lines in the second display region in density ([0030] An interval L1 at which the first driving components 113 are arranged is greater than an interval L2 at which the second driving components 114 are arranged, and a ratio of an area of the first transparent area 1130 to an area of the fingerprint recognition area 111 is greater than a ratio of an area of the second transparent area 1140 to an area of the peripheral area 112).  

As to claim 2, MacDonald teaches the electronic device, further comprising a light altering member at least partially formed in the biometric sensing region ([0034] a source, a gate, and a drain of a thin-film transistor are made of metals such as Al/Mo/Cu or an alloy thereof, the source, the gate, and the drain of the thin-film transistor do not allow light a to pass through. Therefore, if an optical fingerprint module is disposed on one side of the display screen 100 intended to away from a user, thin-film transistors will block light signals transmitted or received by the optical fingerprint module from passing through).  

As to claim 6, MacDonald teaches the electronic device, further comprising a supporting film disposed under the first substrate and contacting the first substrate (frame 201, fig. 14).  

As to claim 7, MacDonald teaches the electronic device, wherein the supporting film comprises a hole, and the biometric sensing module is disposed corresponding to the hole ([0066] the optical fingerprint module 202 are fixed on the frame 201, fig. 14).  

As to claim 8, MacDonald teaches the electronic device, further comprising a light altering member disposed on the display layer ([0034] a source, a gate, and a drain of a thin-film transistor are made of metals such as Al/Mo/Cu or an alloy thereof, the source, the gate, and the drain of the thin-film transistor do not allow light a to pass through. Therefore, if an optical fingerprint module is disposed on one side of the display screen 100 intended to away from a user, thin-film transistors will block light signals transmitted or received by the optical fingerprint module from passing through).  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2020/0019747) in view of Xiang et al (US 2020/0285345).

As to claim 3, MacDonald does not teach a reflecting layer as claimed.
However, Xiang teaches the electronic device, wherein the light altering member comprises a reflecting layer, and the reflecting layer comprises at least one opening ([0063] the transparent apertures can also be provided by making at least a part of the back side of the microlens structure at least partly reflective, such as fully reflective).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in MacDonald, wherein the light altering member comprises a reflecting layer, and the reflecting layer comprises at least one opening, as suggested by Xinag so that “less photons are wasted due to absorption in the microlens structure … thereby increasing the utilization of the light source and improving the efficiency of the device” ([0063]).

As to claim 4, MacDonald does not teach wherein the light altering member comprises a first insulating layer and a micro-structure layer disposed on the first insulating layer.
However, Xiang teaches the electronic device, wherein the light altering member comprises a first insulating layer (filter, fig. 12) and a micro-structure layer disposed on the first insulating layer (mircrolens array, fig. 12).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in MacDonald, wherein the light altering member comprises a first insulating layer and a micro-structure layer disposed on the first insulating layer, as suggested by Xinag in order to focus “the desired light onto the pixels of a sensor array whereas undesired light is scattered or absorbed” ([0007]).

Allowable Subject Matter
5.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628         

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628